DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/21 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “perimeter edge [to be] held by a hand of a human” of claim 1, must be shown or the feature(s) canceled from the claim(s). Applicant provide a reference character to indicate the ‘perimeter edge’, since this feature is recited in claim 1 and thus should be indicated in the drawings. 
In addition, the extrusions, knurling, bumps and rough surfaces of Claim 4 must be shown or the features canceled from the claims.
No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation of Claim 1 reading: “wherein the perimeter edge is held by a hand of a human” should likely read “wherein the perimeter edge is configured to be held by a hand of a human”.  
Claim 1 is objected to because of the following informalities:  The limitation of Claim 1 reading: “linear path; and;” should likely read “linear path; and[;]”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  The limitation of Claim 1 reading: “a first opening disposed on the main body and extending through the top piece the main body” should likely read “a first opening disposed on the main body and extending through the top piece of the main body”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
the “cutting element” in claim 1.
With regard to the term “cutting element”, in claims 1-2, 5-6, and 7:
first, the term “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “cutting”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “cutting” preceding the generic placeholder describes the function, not the structure, of the cutting element.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 1, reading: “the main body having a top piece removably adjoined to a bottom piece
The limitation of Claim 1, reading: “the main body having a top piece removably adjoined to a bottom piece and a perimeter edge” is unclear.  Is the top piece 'removably adjoined' to the bottom piece AND the perimeter edge? Or does the main body have the perimeter edge?  It appears that the latter is the case. As best understood the limitation will be interpreted as “the main body having a top piece removably adjoined to a bottom piece, and the main body having a perimeter edge”.  
  The limitation of Claim 4, reading: “the external texture may further comprise” is unclear. The word “may” makes it unclear if the features are required.  For purposed of clarity the word may should be deleted.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20060179664, Butler in view of USPN 5848471, Freeland.
Regarding Claim 1, Butler discloses a windshield wiper cutter (fig. 2) for cutting a blade of a windshield wiper (fig. 1, 12/14), the windshield wiper cutter comprising: 
a main body (fig 2, 10) having a top piece (20) removably adjoined to a bottom piece (48; since the part 48 is not monolithic to the part 50 and is adjoined thereto via a connection with the set screw 
at least one guide slot (24) configured to guide the [wiper] blade in a linear path across the bottom piece (48) of the main body (fig. 1); 
at least one cutting element (54) positioned and secured between the top piece and the bottom piece (fig 2), wherein the at least one cutting element contacts the windshield wiper as the windshield wiper is moved along the linear path (0028).
Regarding Claim 8, the bottom piece (48) of the main body further comprises: a cutting element platform (combination of parts 60/74) extending outward from the bottom piece (since the combination of these parts extend up from the bottom piece [depending on how the user holds the device]); and wherein the at least one cutting element 54 is positioned upon the cutting element platform (see fig 2).
Regarding Claims 9-10, Freeland also discloses the at least one cutting element 54 is positioned at an angle relative to the perimeter edge (fig 3, since the blade is angled at 90 degrees to parts of the perimeter edge and 180 degrees to other parts of the perimeter edge).
Butler lacks a first opening disposed on main body and extending through the top piece, wherein the first opening is connected to the at least one guide slot such that the first opening allows for a portion of the blade removed by the at least one cutting element to exit the main body.
Freeland discloses a windshield wiper cutting device which like the device of Butler and of the present invention includes a blade 80 for cutting a windshield wiper blade and a body having a slot for receiving the blade while it is cut (fig’s 2-6), and discloses that in such an assembly it is known to include a first opening (53) disposed on main body and extending through the top piece (par 0025-0027), wherein the first opening is connected to the at least one guide slot (fig 1, since the blade passes through the slot and a portion thereof passes out of the opening) such that the first opening allows for a portion of the blade removed by the at least one cutting element to exit the main body (fig1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify Butler by providing a first opening disposed on main body and extending through the top piece, wherein the first opening is connected to the at least one guide slot such that the first opening allows for a portion of the blade removed by the at least one cutting element to exit the main body, in order to allow the cut portion escape directly out of the body of Butler, which would be an improvement over the current design of Butler which would have the cut portion be collected within the body thereof, and requires users to open the main bod to remove the cut portion therefrom to avoid clogging by the cut portion in the body.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of
Freeland and further over USPGPUB 20120304469 Powell.
Regarding Claims 3-4, Butler as modified by Freeland discloses all the limitations of Claim 1 as discussed above.
Modified Butler lacks the perimeter edge further comprising an external texture to grip the hand of the human, wherein the external texture may further comprise at least one member of a texture set consisting of: indentations, extrusions, knurling, a rough surface, and bumps.
Powell discloses a knife, which is a hand cutting tool comprising a handle, like that of the present invention and of Butler, and discloses that in such a tool it is beneficial to provide the handle/gripping portion thereof with indentations in order to provide a more secure grip to a user when handling the device (par. 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify Butler by to providing indentations on the handle/gripping portion

secure grip to a user when handling the device as taught by Powell.
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/5/21, with respect to the rejection(s) of claim(s) 1, 3-4 and 8-10 under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of butler.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/

Examiner, Art Unit 3724


/EVAN H MACFARLANE/Examiner, Art Unit 3724